Citation Nr: 1743591	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-18 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to January 1963.
  
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

While the Veteran requested a hearing before the Board, he stated he would withdraw his request for a hearing if his appeal was considered under the Pre-Hearing Conference (PHC) Pilot Program.  Accordingly, his request for the hearing is considered withdrawn as appellate review of this matter was conducted as part of the PHC program. 

The Veteran filed a claim for entitlement to a total disability rating based on individual unemployability in December 2016.  This claim has not been adjudicated and it is REFERRED to the RO for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of PTSD.

2. During service, the Veteran witnessed the death of a fellow service member after an explosion occurred onboard the USS Lexington and he was ordered to clean up the remains.

3. There is credible evidence verifying the claimed in-service stressor occurred and linking his PTSD to the in-service stressor. 



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that, while serving aboard the USS Lexington in 1962, he witnessed the death of a fellow service member when a tire exploded.  After witnessing this death, he was ordered to clean up the remains.  His personnel records confirm that he was stationed on the USS Lexington for the relevant time period and the explosion has been verified by the USS Lexington deck logs submitted by the Veteran in January 2017.  The Board finds that his contentions are credible and the evidence proves that the in-service stressor occurred.  

The Veteran was afforded a VA examination in May 2017 to assess his PTSD claim.  The examiner ultimately concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5.  He underwent another mental health assessment by a private psychiatrist in August 2017.  After an examination by telephone and thorough assessment of the Veteran's claims file, including the May 2017 medical opinion, the examiner concluded that the Veteran's symptoms were caused by the in-service stressor and meet the diagnostic criteria for PTSD.  Both opinions were provided by qualified mental health professionals, and there is no reason to weigh one more heavily than the other.  

The Board thus finds that the evidence is in relative equipoise and, resolving reasonable doubt in favor of the Veteran, finds that he has a current diagnosis of PTSD related to the in-service stressor.  Accordingly, service connection is warranted and the claim is granted. 

Because this constitutes a full grant of the issue on appeal, a discussion of VA's duties to notify and assist are unnecessary.

ORDER

Service connection for PTSD is granted.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


